Citation Nr: 1711794	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a service-connected thoracolumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for Scheuermann's disease of the thoracolumbar spine.

3.  Entitlement to a rating in excess of 10 percent for residuals of a left torn anterior attachment of the medial meniscus.

4.  Entitlement to a compensable rating for chronic sinusitis.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and October 2010 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was remanded to the agency of original jurisdiction (AOJ) in March 2013 for additional development.  

The issues of entitlement to increased disability ratings for Scheuermann's disease of the thoracolumbar spine, residuals of a left torn anterior attachment of the medial meniscus, and chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A right shoulder disability manifested by degenerative joint space narrowing at the right acromioclavicular joint is caused by the service-connected thoracolumbar spine disability.

2.  A left shoulder disability manifested by rotator cuff tear with repair with rotator cuff tendonitis of left shoulder is caused by the service-connected thoracolumbar spine disability.



CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a right shoulder disability manifested by degenerative joint space narrowing at the right acromioclavicular joint are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a left shoulder disability manifested by rotator cuff tear with repair with rotator cuff tendonitis of left shoulder are met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for right and left shoulder disabilities, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 


2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310 (b) (effective October 10, 2006).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis 

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's current left and right shoulder disabilities are proximately due to the service-connected thoracolumbar spine disability and therefore service connection is warranted. 

Service connection is in effect for Scheuermann's disease of the thoracolumbar spine and a 20 percent rating has been assigned from May 12, 1977.  The June 2013 VA examination report indicates that Veteran has a diagnosis of Scheuermann's disease of the spine, which is a kyphotic curvature of the spine, while in service.  It was noted that his spine condition has continued to progress over the years and he is experiencing more pain and more limitation due to increased curvature of the spine.  The Veteran stated that it is beginning to affect his neck, giving him headaches on at least a weekly basis.  The December 2013 VA examination report indicates that the diagnosis was Scheuermann's disease of the thoracolumbar spine with degenerative arthritis of the spine.  

The Board finds that there is competent and credible evidence that establishes that the Veteran has current diagnoses of left and right shoulder disabilities.  The December 2013 VA examination report shows diagnoses of degenerative joint space narrowing at the right acromioclavicular joint and rotator cuff tear with repair with rotator cuff tendonitis of left shoulder.  The June 2013 VA examination report indicates that the diagnoses were rotator cuff tear with repair on the left and rotator cuff tendonitis for both shoulders.  The December 2013 VA examiner opined that the diagnosis of mild degenerative joint space narrowing at the right acromioclavicular joint is a progression of the previous diagnosis of rotator cuff tendonitis.  

The Veteran reported that he began having shoulder trouble in approximately 2010.  He went to the doctor and began getting shots on the shoulder.  He was of work for 2 months for the repair on his left rotator cuff.  His shoulder doctor told him that his spine curvature was putting more angle and pressure into the shoulder joint causing extra strain during lifting work.  He states that the left shoulder is not significantly better after shoulder surgery so he is waiting to get the other shoulder surgery; he thought his shoulder would get completely better but he is still lacking range of motion.  He gets injections in both shoulders.  At the 12th week after a shoulder injection, he notes considerable worsening and knows it is time for another injection.  See the June 2013 VA examination report.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current right and left shoulder disabilities were proximately due to or caused by the service-connected thoracolumbar spine disability.  There is probative medical evidence that relates the right and left shoulder disabilities to the service-connected thoracolumbar spine disability.  The June 2013 VA examination report indicates that the VA examiner opined that it was at least as likely as not (50 percent or greater probability) that the shoulder disabilities were proximately due to or the result of the Veteran's service connected condition.  The rationale was that the Veteran has such a significant kyphotic curvature of the upper thoracic spine, that it affects the shoulder joint by causing them decreased motion and increased stress on function, and that decrease in motion of the shoulder joint has put excess tension on the muscles and through the joint and has caused bilateral shoulder inflammation and rotator cuff tear on the left shoulder.   

In resolving all reasonable doubt in the Veteran's favor, service connection for diagnoses of degenerative joint space narrowing at the right acromioclavicular joint and rotator cuff tear with repair with rotator cuff tendonitis of left shoulder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal is granted. 





ORDER

Service connection for a right shoulder disability to include degenerative joint space narrowing at the right acromioclavicular joint is granted.

Service connection for a left shoulder disability to include rotator cuff tear with repair with rotator cuff tendonitis of left shoulder is granted.


REMAND

The issues of entitlement to increased ratings for Scheuermann's disease of the thoracolumbar spine, residuals of a left torn anterior attachment of the medial meniscus, and chronic sinusitis were remanded to the AOJ in March 2013 for additional development.  The AOJ was directed to afford the Veteran VA examinations to obtain medical evidence as to the severity of the service-connected disabilities.  VA examinations of the service-connected thoracolumbar spine disability, left knee disability, and sinusitis were conducted in June 21013 and December 2013.  However, the AOJ did not readjudicate the increased rating claims after receipt of this pertinent evidence and did not issue a supplemental statement of the case. 

Under 38 C.F.R. § 19.31, a supplemental statement of the case must be furnished to a veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent supplemental statement of the case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied here, a remand is required to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:




Readjudicate the issues of entitlement to increased ratings for Scheuermann's disease of the thoracolumbar spine, residuals of a left torn anterior attachment of the medial meniscus, and chronic sinusitis in light of all the evidence of record.  If this benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and, they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


